EXHIBIT 10.26

CONSULTING AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into as of this  1st day of
February, 2010, by and between  TYLER ENERGY CONSULTING GROUP,  with offices at
519 Sutherland, Tyler, TX 75703, telephone number 903-581-3817, (“Consultant”)
and MILLER PETROLEUM , INC. with offices at 3651 Baker Highway, Huntsville, TN,
37756, and telephone number 423-663-9457, and fax number 423-663-9461
(“Company”), collectively the “Parties”.




WHEREAS, the Parties desire to formalize the terms and conditions under which
Consultant shall provide consulting services to the Company;




NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:




1.

Term of Agreement and Renewal




The Agreement shall remain in effect from February 1, 2010 through the
expiration of a 12-month period, February 1, 2011, and may be renewed upon the
mutual consent of the Parties.




2.

Nature of Services to be Rendered




Consultant shall provide the Company with consulting services, including, but
not limited to; recommending communication services to Company by disseminating
information to their shareholders and the investment community, and introducing
Company to the various members and components of the investment community;
Consultant will attempt to inform the public of the potential investment merit
and potential for Company and its securities, thereby increasing investor
recognition, market liquidity and improve shareholder value; and Consulting with
Company on any other business or financial matter that Company requests
Consultant’s advice.




Consultant shall assist in an effort to list the Company’s stock on another
National Exchange.




Consultant shall assist in the Company’s fund raising efforts by introducing
potential investors.




3.

Compensation and Expenses




As compensation for his consulting services rendered hereunder, Company shall
issue to the Consultant:




a)

Two Hundred Fifty Thousand (250,000) restricted shares of Company's common
stock; issued under Rule 144, par value per share, fully paid and
non-assessable, to be delivered by February 15, 2010. The restricted shares
shall come with "piggy back registration rights" to be included in any
Registration Statement undertaken by the Company. Consultant shall have the
right to "piggy back" on any registration or offering by the Company without
expense or cost to the Consultant. The shares thereupon shall be unrestricted as
to transferability. Consultant shall commence its duties immediately.
 Compensation is non-refundable and not to be prorated.




b)

Company agrees that Consultant may earn up to another Two Hundred Fifty Thousand
(250,000) restricted shares of the Company’s common stock. Company shall
determine if and when these shares will be issued.




c)

The initial Two Hundred Fifty Thousand (250,000) shares shall be registered in
three certificates of One Hundred Thousand, (100,000), Ninety Thousand (90,000)
and Sixty Thousand (60,000),





1







--------------------------------------------------------------------------------

all three in the name of Tyler Energy Consulting Group, Fed ID, 76-0589764.




d)

Consultant will get Company’s approval for any business related expenses, and if
approved, Company will issue a check for expenses no later than seven (7)
business days after receiving an invoice.




4.

Independent Contractor




Consultant agrees to perform its consulting duties hereunder as an independent
contractor. Nothing contained herein shall be considered as creating an
employer-employee relationship between the parties to this Agreement. The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered by Consultant
hereunder. Rather, Consultant shall conduct its operations and provide its
services in a professional manner and in accordance with good industry practice.
Consultant will use its best efforts and does not promise results.




5.

Indemnification of Consultant by the Company




The Company shall indemnify and hold harmless Consultant from and against any
and all liabilities and damages in connection with the Company’s ownership and
operation and, without limiting the foregoing, shall pay the Consultant’s legal
fees and expenses if Consultant is named as a defendant in any proceedings
brought in connection with the services to be provided hereunder.




6.

Indemnification of the Company by the Consultant




The Consultant shall indemnify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of actions
taken by Consultant in connection with his services as consultant, which actions
were not authorized by the Company.




7.

Arbitration




Any and all conflicts, disputes and disagreements arising out of or in
connection with any aspect of the Agreement shall be subject to arbitration in
accordance with the rules of The American Arbitration Association then in
effect. Written Notice of Dispute shall be served by either Party upon the other
Party at its address set forth herein, and the arbitration date shall be set no
later than two months from the date such Notice is served. The dispute shall be
submitted to The American Arbitration Association in the headquarters nearest to
the Company’s office. The Parties designate any State or Federal court in the
State of Texas as the court in which any arbitration award shall be subject to
confirmation, and will abide by such confirmation.




8.

Entire Understanding / Incorporation of other Documents




This Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings, whether oral or written, and no further or additional
agreements, promises, representations or covenants may be inferred or construed
to exist between the Parties.




9.

No Assignment or Delegation Without Prior Approval




No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.




10.

Survival of Agreement




The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.





2







--------------------------------------------------------------------------------



11.

No Amendment Except in Writing




Neither The Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.




12.

Waiver of Breach




No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.




13.

Severability of the Agreement




Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.




14.

Governing Law




The Agreement and its provisions shall be construed in accordance with and
pursuant to, and governed by, the laws of the State of Texas, as applicable to
agreements to be performed solely within the State of Texas, without regard to
its conflict- of – laws provisions then in effect.




15.

No Construction Against Drafter




The Agreement shall be construed without regard to any presumption or other rule
requiring construction against the Party causing the drafting hereof.




16.

Facsimile




The Company and Consultant mutually agree that facsimile service (fax) is an
acceptable means for transmitting documents.




IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date first
written above.




BY:

/s/ David Bromberg

          

BY:

/s/ Paul W. Boyd

Name:

David Bromberg

 

Name:

Paul W. Boyd

Title:

President

 

Title:

Chief Financial Officer                

 

Tyler Energy Consulting Group

 

 

Miller Petroleum Inc.








3





